       Case: 1:16-cv-00748-SO Doc #: 69 Filed: 07/08/19 1 of 3. PageID #: 639



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ROBERT KALVITZ,                                  )       CASE NO. 1:16-cv-00748
                                                 )
        Plaintiff,                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
v.                                               )       DEFENDANT CITY OF
                                                 )       CLEVELAND’S WITNESS LIST &
CITY OF CLEVELAND, et al.                        )       AMENDED EXHIBIT LIST
                                                 )
        Defendants.                              )

        Pursuant to the Court’s Civil Trial Order (i.e., [Doc. 55), Defendant City of Cleveland

submits its witnesses list and exhibit list. The City reserves the right to add or delete names or

exhibits on the lists prior to trial. Also, under the Civil Trial Order, the City, in an effort to avoid

the duplication of exhibits, is willing to submit all of its listed exhibits as joint exhibits if

Plaintiff and all three Co-Defendants agree to do so prior to the July 12, 2019 deadline for the

exchange of proposed exhibits.

I.      Witness List.

        Name                                             Subject

1.      Plaintiff                                        5/16/14 or 5/17/14 Incident
2.      Defendant Christopher Randolph                   (same)
3.      Defendant Jeffrey Follmer                        (same)
4.      Defendant Steven Kinas                           (same)
5.      Raytheon Martin                                  (same)/victim
6.      Sgt. Jonathan Moran                              Responding Cleveland police officer
7.      P.O. Anthony Gonzalez                            (same)
8.      P.O. Mark Maguth                                 (same)
9.      Chief of Police Calvin Williams                  Background information regarding the
                                                         employment status of the three individual
                                                         defendants at the time of the incident
                                                         referenced in the Complaint and rebuttal to
                                                         Plaintiff’s Monell claim
10.     Deputy Chief of Police Joellen O’Neill           (same)
11.     Custodian(s) of records as needed                Self-explanatory
      Case: 1:16-cv-00748-SO Doc #: 69 Filed: 07/08/19 2 of 3. PageID #: 640



II.    Exhibit List.

1.     Police Report Record Management System (RMS) No. 201400140593
2.     Event Chronology 201400140593
3.     Audio recording(s)
4.     Daily Duty Assignment – Second District/Third Platoon 5/16/14
5.     Daily Duty Report for 5/16/14 – Sgt. Jonathan Moran
6.     Daily Duty Report for 5/16/14 – P.O. Anthony Gonzalez/P.O. Mark Maguth
7.     Daily Duty Assignment – Third District/4322 Platoon 5/17/14 (Randolph)
8.     Daily Duty Report for 5/17/14 (Randolph)
9.     Daily Duty Assignment – Personnel Unit/First Shift 5/17/14 (Follmer/Kinas)
10.    The Manual of Rules for the Conduct and Discipline or Employees of the Division of
       Police
11.    General Police Order 2.1.01 (Use of Force) (3 22 13)
12.    Collective bargaining agreement (excerpts) (4/1/13-3/31/16)
13.    Plaintiff’s answers & responses to discovery
14.    Plaintiff’s declaration filed with opposition to summary judgment
15.    Property Held Evidence for Owner (Items 1 & 2 + Plaintiff’s Driver’s License) for RMS
       201400140593 (Plaintiff)
16.    ER Records Fairview Hospital (5/17/14) produced by Plaintiff
17.    Medical records by Francis Mccafferty, M.D. produced by Plaintiff
18.    Medical records by Michelle Inkster, M.D. produced by Plaintiff
19.    Psychological Report (7/24/14) by Eddie Meyers, Ed.D. produced by Plaintiff
20.    Plaintiff’s medical records produced on or about June 19, 2019
21.    Malpractice complaint filed by Plaintiff on or about May 31, 2019 – Cuyahoga County
       Common Pleas Court Case No. CV-19-916176

                                   Respectfully submitted,

BARBARA A. LANGHENRY (0038838)
Director of Law

s/William M. Menzalora
William M. Menzalora (0061136)
Chief Assistant Director of Law
City of Cleveland, Department of Law
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114
Tel: (216) 664-2800
wmenzalora@city.cleveland.oh.us

and




                                              2
       Case: 1:16-cv-00748-SO Doc #: 69 Filed: 07/08/19 3 of 3. PageID #: 641



s/Stephen W. Funk
Stephen W. Funk (0058506)
Roetzel & Andress, L.P.A.
222 South Main Street
Akron, Ohio 44308
Tel: (330) 376-2700
sfunk@ralaw.com

Attorneys for Defendant City of Cleveland



                                 CERTIFICATE OF SERVICE
       I certify that on this 8th day of July, 2019, the above document was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.


                                               s/William M. Menzalora
                                               WILLIAM M. MENZALORA




                                                  3
